



Exhibit 10.10

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of February 24, 2015, by and between Health Net, Inc., a
Delaware corporation (the “Company”), with its principal place of business
located at 21650 Oxnard Street, Woodland Hills, California 91367, and Steve
Tough (“Executive”). This Agreement amends and restates the Prior Agreement (as
defined below) in its entirety.


RECITALS


WHEREAS, the Company and Executive previously entered into that certain Amended
and Restated Employment Agreement, dated November 6, 2012 (the “Prior
Agreement”); and


WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreement on the terms and conditions set forth herein, and to supersede the
Prior Agreement in all respects effective as of October 9, 2014 (the “Effective
Date”).


NOW, THEREFORE, in consideration of the following covenants, conditions and
promises contained herein, and other good and valuable consideration, the
Company and Executive hereby agree as follows:
1.Duties and Salary.
A.    Duties. Executive’s title is President, Government Programs, but may be
changed at the discretion of the Company to a title that reflects a similarly
situated senior executive position. Executive shall report directly to Jim Woys,
Executive Vice President, Chief Financial and Operating Officer and Interim
Treasurer of the Company, but Executive’s reporting relationship may be changed
from time to time at the discretion of the Company. Executive’s duties and
responsibilities are to provide strategic direction and leadership to, and
promote revenue growth and profitability of, the Company’s government business
under the Government Programs Division, including Health Net Federal Services
(HNFS), MHN Government Services, Government Administrative Programs, Medicaid
Business Units and the Dual Eligible Program. In connection with the foregoing
responsibilities, Executive’s duties shall include, but shall not be limited to,
the establishment and execution of strategic direction in matters of program
management, financial performance, sales, marketing, business development,
operations, compliance and organization effectiveness. However, the Company
reserves the right to assign Executive other duties as needed and to change
Executive’s duties from time to time on reasonable notice, based on Executive’s
skills and the needs of the Company. In the event that Executive performs any
such additional duties, Executive shall not be entitled to an increase in
compensation beyond that specified in this Agreement.
B.    Salary. As of February 21, 2015, Executive will be paid a base salary at
the annual rate of $577,029, which salary will be paid on a pro-rated bi-weekly
basis, less applicable withholdings (“Base Salary”), covering all hours worked.
Generally, Executive’s Base Salary will be reviewed annually, but the Company
reserves the right to change Executive’s compensation from



 

--------------------------------------------------------------------------------





Exhibit 10.10

time-to-time. Pursuant to the charter of the Compensation Committee of the
Company’s Board of Directors (the “Committee”), any adjustment to Executive’s
compensation must be made with the approval of the Committee and, in the event
that Executive constitutes one of the top two (2) highest paid executive
officers of the Company, with the ratification of the Company’s Board of
Directors.
A.    Disclosure of Personal Compensation Information. As an “executive officer”
of the Company (as such term is defined in the rules and regulations of the
Securities and Exchange Commission (“SEC”)), information regarding Executive’s
employment arrangements with the Company, including, among other things, the
terms of this Agreement and any stock option agreement, restricted stock
agreement, restricted stock unit agreement, performance share agreement and/or
severance agreement Executive enters into with the Company from time to time
(collectively, “Personal Compensation Information”), may be disclosed in filings
with the SEC, the New York Stock Exchange (“NYSE”) and/or other regulatory
organizations upon the occurrence of certain triggering events. Such triggering
events include, but are not limited to, the execution of this Agreement and any
amendments thereto, changes in Executive’s Base Salary, any annual incentive
payment (whether in the form of cash or equity) awarded to Executive (in the
past or after the date hereof), and the establishment of performance goals under
the Company’s incentive plans. Executive’s execution of this Agreement will
serve as Executive’s acknowledgement that Executive’s Personal Compensation
Information may be publicly disclosed from time to time in filings with the SEC,
NYSE or otherwise as necessary.
2.    Adjustments and Changes in Employment Status. Executive understands that
the Company reserves the right to make personnel decisions regarding Executive’s
employment, including, but not limited to, decisions regarding any promotion,
salary adjustment, transfer or disciplinary action, up to and including
Termination (as defined below), consistent with the needs of the business of the
Company.
For purposes of this Agreement, the capitalized terms “Termination” and
“Terminate,” shall mean Executive’s Separation from Service (as defined below)
from the Company. A “Separation from Service” with respect to Executive shall
mean a “separation from service,” as defined in Treasury Regulation Section
1.409A-1(h) or any regulation that supersedes such regulation.


3.    Protection of Proprietary and Confidential Information. Executive agrees
that Executive’s employment creates a relationship of confidence and trust with
the Company with respect to Proprietary and Confidential Information (as defined
below) of the Company learned by Executive during Executive’s employment.
A.    Executive agrees not to directly or indirectly use or disclose any of the
Proprietary and Confidential Information of the Company or any of its affiliates
at any time except in connection with the services Executive provides to such
entities. “Proprietary and Confidential Information” shall mean trade secrets,
confidential knowledge, data or any other proprietary or confidential
information of the Company or any of its affiliates, or of any customers,
members, employees or directors of any of such entities, but shall not include
any information that (i) was publicly known and made generally available in the
public domain prior to the time of disclosure to Executive by the Company or
(ii) becomes publicly known and made generally



 

--------------------------------------------------------------------------------





Exhibit 10.10

available after disclosure to Executive by the Company other than as a result of
a disclosure by Executive in violation of this Agreement. By way of illustration
but not limitation, “Proprietary and Confidential Information” includes:
(i) trade secrets, documents, memoranda, reports, files, correspondence, lists
and other written and graphic records affecting or relating to any such entity’s
business; (ii) confidential marketing information including without limitation
marketing strategies, customer and client names and requirements, services,
prices, margins and costs; (iii) confidential financial information; (iv)
personnel information (including without limitation employee compensation); and
(v) other confidential business information.
B.    Executive further agrees that at all times during Executive’s employment
and thereafter, Executive will keep in confidence and trust all Proprietary and
Confidential Information, and that Executive will not use or disclose any
Proprietary and Confidential Information or anything related to such information
without the written consent of the Company, except as may be necessary in the
ordinary course of performing Executive’s duties to the Company.
C.    All Company property, including, but not limited to, Proprietary and
Confidential Information, documents, data, records, apparatus, equipment and
other physical property, whether or not pertaining to Proprietary and
Confidential Information, provided to Executive by the Company or any of its
affiliates or produced by Executive or others in connection with Executive’s
providing services to the Company or any of its affiliates shall be and remain
the sole property of the Company or its affiliates (as the case may be) and
shall be returned promptly to such appropriate entity as and when requested by
such entity. Executive shall return and deliver all such property upon
termination of Executive’s employment, and Executive may not take any such
property or any reproduction of such property upon such termination.
D.    Executive recognizes that the Company and its affiliates have received and
in the future will receive information from third parties which is private,
proprietary or confidential information subject to a duty on such entity’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Executive agrees that during Executive’s employment,
and thereafter, Executive owes such entities and such third parties a duty to
hold all such private, proprietary or confidential information received from
third parties in the strictest confidence and not to disclose it, except as
necessary in carrying out Executive’s work for such entities consistent with
such entities’ agreements with such third parties, and not to use it for the
benefit of anyone other than for such entities or such third parties consistent
with such entities’ agreements with such third parties.
E.    Executive’s obligations under this Section 3 shall continue after the
Termination of Executive’s employment and any breach of this Section 3 shall be
a material breach of this Agreement.
4.    Physical Exam. Executive shall be required, on an annual basis, to undergo
a physical examination and to send evidence that Executive has undergone such
exam (but in no case the results of such exam) to the Senior Vice President of
Organization Effectiveness. The Company shall reimburse Executive for any
out-of-pocket expenses relating to the physical examination that are not
otherwise covered by Executive’s health insurance plan.



 

--------------------------------------------------------------------------------





Exhibit 10.10

5.    Representations and Warranties of Executive.
A.    No Violation; No Conflicts. Executive represents and warrants to the
Company that the entering into of this Agreement and Executive’s performance of
Executive’s duties hereunder, will not violate any agreements with, or trade
secrets of, any other person or entity. Executive further represents and
warrants that Executive does not have any relationship or commitment to any
other person or entity that might be in conflict with Executive’s obligations to
the Company under this Agreement, including but not limited to outside
employment, sales broker relationships, investments or business activities.
Executive understands and agrees that while employed by the Company Executive is
expected to refrain from engaging in any outside activities that might be in
conflict with the business interests of the Company. In addition, Executive
represents and warrants to the Company that Executive has not shared with or
disclosed to, and will not share with or disclose to, the Company any
proprietary or confidential information of Executive’s previous employers or any
other third party.
B.    Legal Proceedings. Executive represents and warrants to the Company that
Executive has not been arrested, indicted, convicted or otherwise involved in
any criminal or civil action or legal matter that could affect Executive’s
ability to perform Executive’s duties hereunder or that may have a negative
impact on the Company, its reputation or its operations. Executive agrees, to
the extent permitted by applicable law, to notify the Company’s Senior Vice
President of Organization Effectiveness immediately in the event that Executive
becomes party to any criminal or civil action or other legal matter in the
future that could have an affect on the foregoing representation.
6.    Executive Benefits.
A.    Employee Benefit Programs. Executive shall be eligible to participate in
the Company’s various employee benefit programs and plans in place from time to
time in accordance with their terms, as long as Executive remains employed by
the Company and Executive meets the applicable participation requirements. These
benefit programs and plans currently include paid time off (“PTO”), holidays,
group medical, dental, vision, term life, and short and long term disability
insurance and participation in the Company's 401(k) plan, tuition reimbursement
plan and deferred compensation plan. The Company or its subsidiaries or
affiliates may modify, terminate or amend any benefit or plan in its discretion,
retroactively or prospectively, subject only to applicable law.
B.    Required Insurance. Executive will be covered by workers’ compensation
insurance and state disability insurance, as required by state law.
C.    Fringe Benefits. Executive will be entitled to such fringe benefits and
perquisites as are provided by the Company from time to time, in accordance with
the Company’s policies, practices and procedures, and shall receive such
additional fringe benefits and perquisites as the Company may, in its
discretion, from time-to-time provide. Without limiting the generality of the
foregoing, Executive will be entitled to be reimbursed up to the amount of
$5,000 per year for documented costs incurred for personal financial counseling
services provided to Executive, including tax preparation, as long as Executive
remains employed by the Company.



 

--------------------------------------------------------------------------------





Exhibit 10.10

A.        Incentive Bonus. Executive will be eligible to participate in the
Health Net, Inc. Management Incentive Plan, or such other Company bonus plan
that may be in effect from time to time, in accordance with the terms of such
plan, which provides Executive with a target bonus for each plan year equal to
80% of Executive’s Base Salary as additional compensation according to the terms
of such plan. The actual bonus payment will range from 0% to 200% of target
depending upon the actual results achieved. It is understood that the Committee
and the Company will award bonus amounts, if any, as it deems appropriate
consistent with the MIP or such other bonus plan that may be in effect from time
to time.
B.    Expenses. Subject to and in accordance with the Company's written policies
for business and travel expenses, Executive will receive reimbursement for all
business travel and other out-of-pocket expenses reasonably incurred by
Executive in the performance of Executive’s duties pursuant to this Agreement.
C.    Insurance Coverage. Irrespective of whether Executive remains employed by
the Company, the Company will provide Executive and Executive’s dependents with
health (medical, dental and vision) insurance coverage, at no charge to
Executive or Executive’s dependents, for the remainder of Executive’s life,
which coverage shall be no less beneficial to Executive and Executive’s
dependents than the coverage provided Executive by Foundation Health Corporation
(“FHC”) immediately prior to the 1997 merger of FHC and Health Systems
International.
7.    Equity Grants; Stock Ownership Requirement.
A.    Future Equity Grants. Any future equity grants made to Executive will be
granted under one of the Company’s Long-Term Incentive Plans, and will be
subject to the terms of such plan and of the agreement executed in connection
with such grant. Any future equity grants to Executive will be made at the
discretion of the Committee.
B.    Company Stock Ownership Requirement. In accordance with the Executive
Officer Stock Ownership Policy adopted by the Board of Directors of the Company,
as may be amended from time to time (the “Executive Stock Ownership Policy”),
Executive is currently required to own “Qualifying Shareholdings” (as defined in
the Executive Stock Ownership Policy) having a value of one time (1x)
Executive’s Base Salary in effect from time to time pursuant to this Agreement
(the “Stock Ownership Requirement”). The number of Qualifying Shareholdings
Executive is required to own will be calculated based on the average NYSE
closing price per share of the Company’s Common Stock (as adjusted for stock
splits and similar changes to the Common Stock) for the most recently completed
fiscal year of the Company.
Using Executive’s Base Salary as of February 21, 2015, which was $577,029, and a
stock price of $41.04, which was the average closing price per share of the
Company’s Common Stock for the fiscal year ended December 31, 2014, Executive’s
Stock Ownership Requirement as of February 21, 2015 was 14,061 shares (“Target
Amount”). The Target Amount is subject to change from time to time based on (1)
changes in the average closing price per share of the Company’s Common Stock on
an annual basis, (2) any changes in Executive’s Base Salary made pursuant to and
in accordance with Section 1(B) of this Agreement, and (3) any changes under the
terms of the Executive Stock Ownership Policy.



 

--------------------------------------------------------------------------------





Exhibit 10.10



Under the Executive Stock Ownership Policy as currently in effect, to the extent
that Executive has not achieved the Stock Ownership Requirement, Executive must
hold 75% of all “net settled shares” received from the vesting, delivery or
exercise of equity awards granted under the Company’s equity award (including
long-term incentive) plans, as such term is defined in the Executive Stock
Ownership Policy.


The Committee expects that Executive will make reasonable progress toward
Executive’s Stock Ownership Requirement. Executive will be notified on an annual
basis of any changes in Executive’s Target Amount.    
8.    Term of Employment. Executive’s employment with the Company is at the
mutual consent of Executive and the Company. Nothing in this Agreement is
intended to guarantee Executive’s continuing employment with the Company or
employment for any specific length of time. Accordingly, either Executive or the
Company may terminate the employment relationship at any time and for any reason
whatsoever (or for no reason), subject to certain notice requirements, to the
extent applicable, as set forth herein. Upon Termination of Executive’s
employment for any reason, in addition to any other payments that may be payable
to Executive hereunder, Executive (or Executive’s beneficiaries or estate) shall
be paid (in each case to the extent not theretofore paid) within thirty (30)
days following Executive’s date of Termination (or such shorter period that may
be required by applicable law): (a) Executive’s annual Base Salary through such
Termination date, (b) accrued but unused PTO, (c) reimbursable expenses incurred
by Executive prior to the Termination date and (d) amounts to which Executive
may be entitled through such Termination date under any other compensatory plan,
arrangement or program payment in accordance with the terms thereunder. This
Agreement constitutes a final and fully binding integrated agreement with
respect to the at-will nature of the employment relationship.
9.    Termination of Employment/Severance Pay.
A.    Termination Without Cause Not Following Change in Control. If Executive’s
employment is Terminated by the Company without “Cause” (as defined in Section
9(D) below) at any time that is not within two (2) years after a “Change in
Control” (as defined below) of Health Net, Inc., Executive will be entitled to
receive, within thirty (30) days following the Termination of Executive’s
employment, provided that Executive signs and delivers prior to the expiration
of such (30) day period, and does not revoke or attempt to revoke, a Waiver and
Release of Claims substantially in the form attached hereto as Exhibit A, as may
be revised by the Company from time to time, which is incorporated into this
Agreement by reference, a lump sum cash payment equal to twelve (12) months of
Executive’s Base Salary in effect immediately prior to the date of Executive’s
Termination.
For purposes of this Agreement, “Change in Control” is defined as any of the
following which occurs subsequent to the Effective Date:
(i) Any person (as such term is defined under Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), corporation or other
entity (other than Health Net, Inc. or any of its subsidiaries, or any employee
benefit plan sponsored by Health Net, Inc. or any of its subsidiaries) is or
becomes the beneficial owner (as such term is defined in Rule



 

--------------------------------------------------------------------------------





Exhibit 10.10

13d-3 under the Exchange Act) of securities of Health Net, Inc. representing
twenty percent (20%) or more of the combined voting power of the outstanding
securities of Health Net, Inc. which ordinarily (and apart from rights accruing
under special circumstances) have the right to vote in the election of directors
(calculated as provided in paragraph (d) of such Rule 13d-3 in the case of
rights to acquire Health Net, Inc.’s securities) (the “Securities”);
(ii) As a result of a tender offer, merger, sale of assets or other major
transaction, the persons who are directors of Health Net, Inc. immediately prior
to such transaction cease to constitute a majority of the Board of Directors of
Health Net, Inc. (or any successor corporations) immediately after such
transaction;
(iii) Health Net, Inc. is merged or consolidated with any other person, firm,
corporation or other entity and, as a result, the shareholders of Health Net,
Inc., as determined immediately before such transaction, own less than eighty
percent (80%) of the outstanding Securities of the surviving or resulting entity
immediately after such transaction;
(iv) A tender offer or exchange offer is made and consummated for the ownership
of twenty percent (20%) or more of the outstanding Securities of Health Net,
Inc.;
(v) Health Net, Inc. transfers substantially all of its assets to another
person, firm, corporation or other entity that is not a wholly-owned subsidiary
of Health Net, Inc.; or
(vi) Health Net, Inc. enters into a management agreement with another person,
firm, corporation or other entity that is not a wholly-owned subsidiary of
Health Net, Inc. and such management agreement extends hiring and firing
authority over Executive to an individual or organization other than Health Net,
Inc.
B.    Termination Without Cause or For Good Reason Following Change in Control.
If at any time within two (2) years after a Change in Control of Health Net,
Inc. Executive’s employment is Terminated by the Company without Cause or
Executive Terminates Executive’s employment for “Good Reason” (as defined below)
(by giving the Company at least fourteen (14) days prior written notice of the
effective date of Termination), then Executive will be entitled to receive,
within thirty (30) days following the Termination of Executive’s employment,
provided that Executive signs and delivers prior to the expiration of such
thirty (30) day period, and does not revoke or attempt to revoke, a Waiver and
Release of Claims substantially in the form attached hereto as Exhibit A, as may
be revised by the Company from time to time, which is incorporated into this
Agreement by reference, a lump sum payment equal to twenty-four (24) months of
Executive’s Base Salary in effect immediately prior to the date of Executive’s
Termination, provided, that in the event the Company requests, in writing, prior
to such voluntary Termination by Executive for Good Reason that Executive
continue in the employ of the Company for a period of time up to 90 days
following such Change in Control, then Executive shall forfeit such severance
allowance if Executive voluntarily leaves the employ of the Company prior to the
expiration of such period of time.
For purposes of this Agreement, the term “Good Reason” means any of the
following which occurs, without Executive’s consent, subsequent to the effective
date of a Change in Control as defined above:



 

--------------------------------------------------------------------------------





Exhibit 10.10

(i) A substantial reduction in the scope of Executive’s authority, duties or
responsibilities with the Company, except in connection with the Termination of
Executive’s employment for Disability (as defined below), normal retirement or
Cause or by Executive voluntarily other than for Good Reason;
(ii) A material reduction by the Company in Executive’s base compensation (i.e.,
Executive’s Base Salary and/or target annual bonus) as in effect immediately
prior to any such reduction
(iii) A relocation of Executive to a work location more than fifty (50) miles
from Executive’s work location immediately prior to such proposed relocation;
provided that such proposed relocation results in a materially greater commute
for Executive based on Executive’s residence immediately prior to such
relocation; or
(iv) The failure of the Company to obtain an assumption agreement from any
successor contemplated under Section 12 of this Agreement.
provided, however, that (a) Executive provides written notice to the Company of
the existence of the condition described above within ninety (90) days of the
initial existence of the condition, (b) the Company fails to cure such condition
within thirty (30) days after receipt of such written notice, and (c) the date
of Executive’s Termination occurs no later than seventy-five (75) days after the
initial occurrence of the event constituting Good Reason, in accordance with
Treasury Regulation Section 1.409A-1(n)(2)(ii)
C.    Voluntary Termination. Notwithstanding anything to the contrary in this
Agreement, whether express or implied, Executive may at any time Terminate
Executive’s employment for any reason by giving the Company fourteen (14) days
prior written notice of the effective date of Termination. In the event that
Executive voluntarily Terminates employment with the Company (except for Good
Reason within two (2) years after a Change in Control of Health Net, Inc., as
described in Section 9(B) hereof), then Executive shall not be eligible to
receive any payments or continuation of benefits set forth in this Section 9.
D.    Termination by the Company for Cause. The Company may Terminate
Executive’s employment for “Cause” at any time with or without advance notice.
In the event of such Termination, Executive will not be eligible to receive any
of the payments set forth in Section 9(A) or 9(B) above. For purposes of this
Agreement, a Termination for “Cause” is defined as: (i) an act of dishonesty
causing harm to the Company or any of its affiliates, (ii) the material breach
of either the Company’s Code of Business Conduct and Ethics (the “Code of
Conduct”) or any policy or procedure developed and published by the Company
regarding compliance or ethics related to the Code of Conduct, (iii) habitual
drunkenness or narcotic drug addiction, (iv) conviction of, or entry by
Executive of a guilty or no contest plea to, the commission of a felony or a
misdemeanor involving moral turpitude, (v) willful refusal to perform or gross
neglect of the duties assigned to Executive, (vi) the willful breach of any law
that, directly or indirectly, affects the Company or any of its affiliates,
(vii) a material breach by Executive following a Change in Control of those
duties and responsibilities of Executive that do not differ in any material
respect from Executive’s duties and responsibilities during the 90-day period
immediately prior to such Change in Control (other than as a result of
incapacity due to physical or mental illness) which is demonstrably willful and



 

--------------------------------------------------------------------------------





Exhibit 10.10

deliberate on Executive’s part, which is committed in bad faith or without
reasonable belief that such breach is in the best interests of the Company or
any of its affiliates and which is not remedied in a reasonable period of time
after receipt of written notice from the Company specifying such breach, or
(viii) breach of Executive’s obligations hereunder (or under any Company policy)
to protect the proprietary and confidential information of the Company or any of
its affiliates.
E.    Termination Due to Death or Disability. In the event that Executive’s
employment is Terminated at any time due to Executive’s death or “Disability”
(as defined below), Executive (or Executive’s beneficiaries or estate) shall be
entitled to receive, provided Executive (or Executive’s beneficiaries or estate,
as applicable) signs a Waiver and Release of Claims substantially in the form
attached hereto as Exhibit A, as may be revised by the Company from time to
time, which is incorporated into this Agreement by reference, (i) continuation
of Executive’s benefits for a period of twelve (12) months from the date of
Termination, and (ii) a lump sum payment equal to twelve (12) months of
Executive’s Base Salary in effect immediately prior to the date of Executive’s
Termination, to be paid within thirty (30) days following Executive’s
Termination of employment. For purposes of this Agreement, a Termination for
“Disability” shall mean a Termination of Executive’s employment due to
Executive’s absence from Executive’s duties with the Company on a full-time
basis for at least 180 consecutive days as a result of Executive’s incapacity
due to physical or mental illness which is determined to be total and permanent
by a physician selected by the Company or its insurers.
10.    Withholding. All payments required to be made by the Company hereunder to
Executive or Executive’s estate or beneficiaries shall be subject to the
withholding of such amounts relating to taxes as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.
11.    Restrictive Covenants.


A.    Non-Competition. Executive hereby agrees that, during (i) the six
(6)-month period following a Termination of Executive’s employment with the
Company that entitles Executive to receive severance benefits under this
Agreement or a written agreement with or policy of the Company or (ii) the
twelve (12)-month period following a Termination of Executive’s employment with
the Company that does not entitle Executive to receive such severance benefits
(the period referred to in either clause (i) or (ii), the “Restricted Period”),
Executive shall not undertake any employment or activity (including, but not
limited to, consulting services) with a Competitor (as defined below) in any
geographic area in which the Company or any of its affiliates operate (the
“Market Area”), where the loyal and complete fulfillment of the duties of the
competitive employment or activity would call upon Executive to reveal, to make
judgments on or otherwise use or disclose any confidential business information
or trade secrets of the business of the Company or any of its affiliates to
which Executive had access during Executive’s employment with the Company. For
purposes of this Section, “Competitor” shall refer to any health maintenance
organization or insurance company that provides managed health care or related
services similar to those provided by the Company or any of its affiliates.



 

--------------------------------------------------------------------------------





Exhibit 10.10

B.    Non-Solicitation. In addition, Executive agrees that, during the
applicable Restricted Period following Termination of Executive’s employment
with the Company, Executive shall not, directly or indirectly, (i) solicit,
interfere with, hire, offer to hire or induce any person, who is or was an
employee of the Company or any of its affiliates at the time of such
solicitation, interference, hiring, offering to hire or inducement, to
discontinue his/her relationship with the Company or any of its affiliates or to
accept employment by, or enter into a business relationship with, Executive or
any other entity or person or (ii) solicit, interfere with or otherwise contact
any customer or client of the Company or any of its affiliates.
C.    Modification of Restrictions. It is hereby further agreed that if any
court of competent jurisdiction shall determine that the restrictions imposed in
this Section 11 are unreasonable (including, but not limited to, the definition
of Market Area or Competitor or the time period during which this provision is
applicable), the parties hereto hereby agree to any restrictions that such court
would find to be reasonable under the circumstances.
D.    Injunction Rights. Executive also acknowledges that the services to be
rendered by Executive to the Company are of a special and unique character,
which gives this Agreement a peculiar value to the Company or any of its
affiliates, the loss of which may not be reasonably or adequately compensated
for by damages in an action at law, and that a material breach or threatened
breach by Executive of any of the provisions contained in this Section 11 will
cause the Company or any of its affiliates irreparable injury. Executive
therefore agrees that the Company may be entitled, in addition to the remedies
set forth above in this Section 11 and any other right or remedy, to a
temporary, preliminary and permanent injunction, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security, enjoining or restraining Executive from any such violation or
threatened violations.
12.    Successors; Binding Agreement.
A.    Survival Following Merger, Consolidation or Asset Transfer. This Agreement
shall not be terminated by any merger or consolidation of the Company whereby
the Company is or is not the surviving or resulting corporation or as a result
of any transfer of all or substantially all of the assets of the Company. In the
event of any such merger, consolidation or transfer of assets, the provisions of
this Agreement shall be binding upon the surviving or resulting corporation or
the person or entity to which such assets are transferred.
B.    Survivor’s Assumption of Agreement. The Company agrees that concurrently
with any merger, consolidation or transfer of assets referred to in this Section
12, it will cause any successor or transferee to unconditionally assume, by
written instrument delivered to Executive (or Executive’s beneficiary or
estate), all of the obligations of the Company hereunder. Failure of the Company
to obtain such assumption prior to the effectiveness of any such merger,
consolidation or transfer of assets shall entitle Executive to compensation and
other benefits from the Company in the same amount and on the same terms as
Executive would be entitled hereunder if Executive’s employment were Terminated
without Cause. For purposes of implementing the foregoing, the date on which any
such merger, consolidation or transfer becomes effective shall be deemed the
date of Termination.



 

--------------------------------------------------------------------------------





Exhibit 10.10

C.    Enforceability. This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive shall die while any amounts would be payable to Executive hereunder
had Executive continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to such
person or persons appointed in writing by Executive to receive such amounts or,
if no person is so appointed, to Executive’s estate.
13.    Limitation on Payments.
A.    Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit received or to be received by Executive (including any
payment or benefit received in connection with a Change in Control or the
termination of Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the payments and benefits under Section 9 hereof, being
hereinafter referred to as the “Total Payments”) would be subject (in whole or
part), to the excise tax imposed under Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”) (the “Excise Tax”), then, after taking into
account any reduction in the Total Payments provided by reason of Section 280G
of the Code in such other plan, arrangement or agreement, the cash severance
payments shall first be reduced, and the non-cash severance payments shall
thereafter be reduced, to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax, but only if (i) the net amount of such
Total Payments, as so reduced (and after subtracting the net amount of federal,
state and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which Executive would be subject
in respect of such unreduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
unreduced Total Payments). The Total Payments shall be reduced by the Company in
its reasonable discretion in the following order: (A) reduction of any cash
severance payments otherwise payable to Executive that are exempt from Section
409A (as defined below), (B) reduction of any other cash payments or benefits
otherwise payable to Executive that are exempt from Section 409A, but excluding
any payments attributable to the acceleration of vesting or payments with
respect to any stock option or other equity award with respect to the Company’s
Common Stock that are exempt from Section 409A, (C) reduction of any other
payments or benefits otherwise payable to Executive on a pro-rata basis or such
other manner that complies with Section 409A, but excluding any payments
attributable to the acceleration of vesting and payments with respect to any
stock option or other equity award with respect to the Company’s Common Stock
that are exempt from Section 409A, and (D) reduction of any payments
attributable to the acceleration of vesting or payments with respect to any
stock option or other equity award with respect to the Company’s Common Stock
that are exempt from Section 409A.
B.    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which Executive shall have waived at such time and
in such manner as not to constitute a “payment” within the meaning of Section
280G(b) of the Code shall be taken into account, (ii)



 

--------------------------------------------------------------------------------





Exhibit 10.10

no portion of the Total Payments shall be taken into account which, in the
written opinion of independent auditors of nationally recognized standing
(“Independent Advisors”) selected by the Company, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation, and (iii) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Independent Advisors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.
14.    Section 409A of the Internal Revenue Code. It is the intention of the
Company and Executive that this Agreement not result in unfavorable tax
consequences to Executive under Section 409A of the Code, and the Treasury
Regulations and Internal Revenue Service guidance promulgated thereunder
(“Section 409A”) and the Agreement shall be interpreted, construed and
administered as to so comply with, or be exempt from, Section 409A.
Notwithstanding anything to the contrary herein, the Company and Executive agree
to the provisions set forth in this Section 14 in order to comply with, or be
exempt from, the requirements of Section 409A.
A.    If Executive is a “specified employee” (as determined under the Company’s
Specified Employee Policy as in effect from time to time, or, in the absence of
such policy, within the meaning of Section 409A) with respect to the Company,
any non-exempt non-qualified deferred compensation that is subject to Section
409A and otherwise payable to or in respect of Executive in connection with
Executive’s Separation from Service pursuant to this Agreement shall be delayed
until the earlier of (i) the expiration of six (6) months measured from the date
of Executive’s Separation from Service, or (ii) the date of Executive’s death.
Any amount, the payment or benefit of which is delayed by application of the
preceding sentence, shall be paid as soon as possible following the expiration
of such period.
B.    All incentive bonus payments described in Section 6(D) shall be paid to
Executive, to the extent earned, in no event later than the last day of the
“applicable 2-1/2 month period”, as such term is defined in Treasury Regulation
Section 1.409A-1(b)(4)(i)(A) with respect to such payment’s treatment as a
“short-term deferral” for purposes of Section 409A.
C.    With respect to the Company’s reimbursement obligations under Sections
6(C) and 6(E) hereof and the provision of benefits to Executive, (i) in no event
shall any such reimbursements or in-kind benefits be made or provided later than
the last day of Executive’s taxable year following the taxable year in which the
fee or expense was incurred, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during Executive’s taxable year may
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year of Executive, and (iii) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit, in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv).
D.    The Company and Executive agree to cooperate in good faith in an effort to
comply with Section 409A. Under no circumstances shall the Company be
responsible for any



 

--------------------------------------------------------------------------------





Exhibit 10.10

taxes, penalties, interest or other losses or expenses incurred by Executive due
to any failure to comply with Section 409A. To the extent payments and benefits
under this Agreement are subject to Section 409A, and such payments and benefits
do not so comply, the Company shall amend this Agreement, or take such other
actions as the Company deems reasonably necessary or appropriate, to comply with
Section 409A. If any provision of the Agreement would cause such payments and
benefits to fail to so comply, such provision shall not be effective and shall
be null and void with respect to such payments or benefits, and such provision
shall otherwise remain in full force and effect.
15.    Company Policies. Executive’s employment with the Company is subject to
the terms and conditions contained in the Company’s Associate Policies,
including those located on HR Link, which can be accessed through the Company’s
intranet site, as in effect from time to time (the “Associate Policies”), the
content of which is incorporated by reference herein. Executive shall be
required to read, understand and comply with the Associate Policies.
16.    Compensation Recovery (Clawback). Notwithstanding anything in this
Agreement to the contrary, any compensation payable to Executive under this
Agreement that constitutes “Incentive Compensation” (as such term is defined
under the Company’s Compensation Recovery Policy, as such policy may be amended
from time to time (the “Compensation Recovery Policy”)) shall be subject to the
terms and conditions of the Compensation Recovery Policy.
17.    Severability. If any term of this Agreement is held to be invalid, void
or unenforceable, the remainder of this Agreement shall remain in full force and
effect and shall in no way be affected and the parties shall use their best
efforts to find an alternative way to achieve the same result.
18.    Integrated Agreement. This Agreement supersedes any prior agreements,
representations or promises of any kind, whether written, oral, express or
implied between the parties hereto with respect to the subject matters herein,
including the Prior Agreement. It constitutes the full, complete and exclusive
agreement between Executive and the Company with respect to the subject matters
herein. This Agreement cannot be changed unless in writing, signed by Executive
and a duly authorized officer of the Company and approved by the Board of
Directors of the Company (or the Committee or its delegate, if permitted by the
Committee’s charter). The Company acknowledges and agrees that nothing contained
herein shall be deemed to supercede, amend or otherwise modify the terms of the
Indemnification Agreement dated November 15, 2008 between Executive and the
Company.
19.    Waiver. No waiver of any default hereunder shall operate as a waiver of
any subsequent default. Failure by either party to enforce any of the terms or
conditions of this Agreement, for any length of time or from time to time, shall
not be deemed to waive or decrease the rights of such party to insist thereafter
upon strict performance by the other party.
20.    Notices. All notices and communications required or permitted hereunder
shall be in writing and shall be deemed given (a) if delivered personally,
(b) upon confirmation of receipt by the sender after being sent by electronic
mail, (c) one (1) business day after being sent by Federal Express or a similar
commercial overnight service, or (d) three (3) business days after being mailed
by registered or certified mail, return receipt requested, prepaid and addressed
to the following



 

--------------------------------------------------------------------------------





Exhibit 10.10

addresses, or at such other addresses as the parties may designate by written
notice in the manner aforesaid:
If to the Company:    Health Net, Inc.
    21650 Oxnard Street, 22nd Floor
    Woodland Hills, CA 91367
    Attention: General Counsel
If to the Executive:    Steve Tough
c/o Health Net, Inc.
                    2025 Aerojet Road
                    Rancho Cordova, CA 95742




21.    Governing Law. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Delaware without regard to the principle of
conflicts of laws. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which other provisions shall remain in full force
and effect.
22.    Survival and Enforcement. Sections 3, 6(f), 8, 9, 11, 12, 13, 14 and 16
of this Agreement and any rights and remedies arising out of this Agreement
shall survive and continue in full force and effect in accordance with the
respective terms thereof, notwithstanding any termination of this Agreement or a
Termination of Executive’s employment. The parties agree that the Company would
be damaged irreparably in the event any provision of Sections 3, 11 and 12 of
this Agreement were not performed in accordance with its terms or were otherwise
breached and that money damages would be an inadequate remedy for any such
nonperformance or breach. Therefore, the Company or its successors or assigns
shall be entitled in addition to other rights and remedies existing in their
favor, to an injunction or injunctions to prevent any breach or threatened
breach of any of such provisions and to enforce such provisions specifically
(without posting a bond or other security).
23.    Acknowledgement. Executive acknowledges that Executive has had the
opportunity to discuss the content of this Agreement with and obtain advice from
Executive’s attorney, have had sufficient time to and have carefully read and
fully understood all of the provisions of this Agreement, and Executive is
knowingly and voluntarily entering into this Agreement. Executive further
acknowledges that Executive is obligated to become familiar with and comply at
all times with all written policies of the Company.
[Signature Page Follows]



 

--------------------------------------------------------------------------------





Exhibit 10.10

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
Executive        Health Net, Inc.


By:    /s/ Steve Tough     By:    /s/ Jay Gellert
Name: Steve Tough        Name: Jay Gellert
Title: President, Government        Title: Chief Executive Officer and
Programs             President
    


cc:    Angelee Bouchard
Karin Mayhew
    Debbie J. Colia/Steve Tough Personnel File    





 

--------------------------------------------------------------------------------





Exhibit 10.10

EXHIBIT A


FORM OF WAIVER AND RELEASE OF CLAIMS




This WAIVER AND RELEASE OF CLAIMS (this “Release” or “Agreement”) is made and
entered into by and between Health Net, Inc. and its affiliates and subsidiaries
(hereinafter referred to as the “Company”) and____________ (hereinafter referred
to as the “Employee”).


WHEREAS, the Company and Employee are entering into this Release as a condition
to Employee’s receipt of severance pay upon his or her termination of employment
with the Company.


NOW, THEREFORE, the Company and Employee agree as follows:


1.
Termination Date. Employee’s employment with the Company shall terminate on
______________ (the “Termination Date”). Following termination of employment,
Employee shall not represent to anyone that he or she is an employee of the
Company and shall not say or do anything purporting to bind the Company. For
purposes of this Agreement, Employee will be entitled to receive the severance
payment and benefits set forth under Section 2 hereof only to the extent
Employee’s termination of employment constitutes a “separation from service,” as
defined in Treasury Regulation Section 1.409A-1(h), and, in the event that
Employee’s “separation from service” occurs on a date other than the date set
forth above, the “Termination Date” shall mean the date of Employee’s
“separation from service.”



2.
Severance Benefits. Provided that Employee signs and delivers this Agreement to
the Company on or before the twenty-first (21st) day after Employee’s receipt of
this Agreement and does not revoke his/her acceptance within seven (7) days
after signing this Agreement, the Company will provide Employee with the
following benefits and payments, subject to the terms and conditions set forth
in this Release:



a.    Employee shall be entitled to receive a lump sum severance payment under
the
terms of Employee’s employment agreement or an applicable Company severance
policy (as in effect from time to time) in the amount of $______ (which is equal
to ____ months of Employee’s monthly base salary in effect as of the date set
forth in Section 1), subject to withholding for payroll taxes and applicable
deductions. The severance payment will be made on the regular Company payday for
the first payroll period beginning after the Effective Date as defined in
Section 4(d)(vi), and in no event later than March 15 following the calendar
year in which the Termination Date occurs.


In the event that the Company rehires Employee and the number of months between
Employee’s Termination Date and the date of his or her re-hire, if any, is less
than the number of months of Employee’s monthly base salary that was taken into
account to calculate his or her lump sum severance payment, then the

A - 1
 

--------------------------------------------------------------------------------





Exhibit 10.10

Employee shall repay to the Company an amount equal to the amount of his or her
severance payment multiplied by a fraction, the numerator of which is the number
of months on which the severance payment was based, minus the number of months
(any partial month will be prorated) during which the Employee was unemployed by
the Company, and the denominator of which is the number of months on which the
severance payment was based (e.g. if an employee receives three months of
severance pay and is re-hired by the Company two months after his or her
Termination Date, he or she will be required to repay to the Company an amount
equal to one month of severance pay.) In addition, upon re-hire the COBRA
premium benefits set forth in Section 2(b) will cease when Employee becomes
eligible as an employee for benefits under the Company’s group health, vision
and dental plans.


In further consideration for the Employee's acceptance of this Agreement, the
Company will provide outplacement services to the Employee rendered by Lee Hecht
Harrison per the Company's outplacement service program in effect as of the date
of this Agreement. The Employee must enroll in the outplacement service program
with Lee Hecht Harrison within sixty (60) days of the Employee’s Termination
Date in order to be eligible to receive these outplacement service benefits. To
the greatest extent applicable, such outplacement services shall be provided in
a manner that is exempt from Section 409A of the Internal Revenue Code of 1986,
as amended, and the Treasury Regulations and Internal Revenue Service guidance
thereunder (“Section 409A”) in accordance with Treasury Regulation Section
1.409A-1(b)(9)(v)(A). In the event that the outplacement services constitute
nonqualified deferred compensation subject to Section 409A of the Code, the
outplacement services shall be provided in a manner that complies with Section
409A of the Code and the provisions of Section 19 hereof.


b.
Effective as of the first day of the month immediately following the month in
which the Termination Date occurs, Employee and Employee’s spouse/life partner
and dependents who are covered under the Company’s employee welfare benefit plan
which is a group health plan immediately prior to the Termination Date shall be
eligible to elect to continue coverage under such plan, as required under and in
accordance with Part VI (“COBRA”) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). If the appropriate COBRA election forms are
completed, signed and returned by the applicable deadlines established by the
Company, the Company shall pay on the Employee’s behalf the full cost of the
COBRA coverage for group health plan and dental and vision benefits as employee
had in effect immediately prior to the Termination Date under such plan until
the earlier of (i) the end of ______ months from the Termination Date and (ii)
the date Employee becomes eligible for coverage under a plan of another
employer. If the group health, dental or vision benefit elected by Employee is
replaced or becomes unavailable, the Company will pay for coverage under the
replacement benefit or, if a benefit is not replaced, the most similar plan
remaining in effect. If, upon the termination of the Company’s payment of such


A - 2
 

--------------------------------------------------------------------------------





Exhibit 10.10

COBRA coverage, Employee continues to be entitled under federal law to receive
COBRA coverage, then any such coverage shall be available to Employee, solely at
Employee’s expense, at the full COBRA coverage rates then in effect. COBRA
election forms will be mailed to Employee’s home address under separate cover.
To the greatest extent applicable, such continued health coverage shall be
provided in a manner that is exempt from Section 409A in accordance with
Treasury Regulation Section 1.409A-1(b)(9)(v)(B).


3.
Acknowledgements.



a.
Employee acknowledges and agrees that the payments and benefits set forth in
Sections 2(a) and (b) above are payments and benefits to which Employee is not
otherwise entitled, and Employee understands that if he or she does not sign
this Release, or if he or she revokes acceptance of this Release, Employee shall
not be entitled to these payments and benefits.



b.
By signing below, Employee confirms and agrees that as of the Termination Date,
Employee has been paid, or will be paid in his or her final regular paycheck
(subject to withholding for taxes and applicable deductions), all accrued
salary, unused accrued Paid Time Off, and other similar payroll related benefits
and compensation due the Employee as of the Termination Date by virtue of his or
her employment, in keeping with the Company’s policy and practice. Employee
further acknowledges that no other compensation or wages are due and owing to
Employee, and no further Paid Time Off or other benefits will accrue after the
Termination Date.



c.
Employee’s participation in all Company employee benefit plans as an active
employee shall cease on the Termination Date, and Employee shall not be eligible
to make contributions to or to receive additional Company contributions under
the Health Net, Inc. 401(k) Associate Savings Plan, (the “401(k) Plan”) (other
than any “supplemental Matching Contributions” made pursuant to the 401(k) Plan)
or to make any deferrals pursuant to any deferred compensation plan of the
Company after the Termination Date. All payments due Employee under employee
benefit plans or arrangements in which Employee participates, including without
limitation, the 401 (k) Plan and any deferred compensation plan of the Company,
shall be paid to Employee pursuant to the terms and provisions of such plans.
Notwithstanding the foregoing, if, immediately prior to the Termination Date,
Employee participates in certain Company employee welfare benefit plans,
Employee’s participation in such plans may continue on the same terms and
conditions, including the same co-payment terms, until the last day of the month
in which the Termination Date occurs.



4.
Release.



a.
General Release. In return for the consideration set forth in Sections 2(a) and
(b) above, Employee, on behalf of himself or herself, as well as Employee’s
heirs,


A - 3
 

--------------------------------------------------------------------------------





Exhibit 10.10

beneficiaries, successors, representatives, trustees, administrators and
assigns, freely and voluntarily hereby waives and releases the Company, and each
of its past, present and future officers, directors, shareholders, employees,
consultants, accountants, attorneys, agents, managers, insurers, sureties,
parent and sister corporations, divisions, subsidiary corporations and entities,
partners, joint venturers and affiliates (and each of their respective
beneficiaries, successors, representatives and assigns) and all persons acting
in concert with them (collectively, “Affiliates”) from any and all claims,
demands, damages, debts, liabilities, controversies, obligations, actions or
causes of action of any nature whatsoever, whether based on tort, statute,
contract, indemnity, rescission or any other theory of recovery, and whether for
compensatory, punitive, equitable or other relief, whether known, unknown,
suspected or unsuspected, against the Company and/or its Affiliates, including
without limitation claims which may have arisen or may in the future arise in
connection with any event that occurred on or before the date of Employee’s
execution of this Release.


These claims include but are not limited to claims arising under federal, state
and local statutory or common law, including, but not limited to the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”); Title VII of
the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42
U.S.C. § 2000 et seq.; Equal Pay Act, 29 U.S.C. § 206(d); the Civil Rights Act
of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act of 1993, 29 U.S.C. §
2601 et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et
seq.; the False Claims Act, 31 U.S.C. § 3729 et seq.; the Employee Retirement
Income Security Act, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and
Retraining Notification Act, 29 U.S.C.  § 2101 et seq.; the California Fair
Employment and Housing Act, Cal. Lab. Code § 12940 et seq.; the California Equal
Pay Law, Cal. Lab. Code §§ 1197.5(a),1199.5; the Moore-Brown-Roberti Family
Rights Act of 1991, Cal. Gov’t Code §§12945.2, 19702.3; the California WARN Act,
Cal. Lab. Code § 1400 et seq.; the California Labor Code; the California
Constitution; (all as amended) claims arising out of any legal restrictions on
the Company’s right to terminate its employees; or claims arising under state
and federal whistleblower statutes to the maximum extent permitted by law.
Nothing herein shall be construed to impede the employee from communicating
directly with, cooperating with or providing information to any government
regulator.


b.
Unknown Claims. Employee expressly waives any right or claim of right to assert
hereafter that any claim, demand, obligation and/or cause of action has, through
ignorance, oversight or error, been omitted from the terms of this Release.
Employee makes this waiver with full knowledge of his or her rights and with
specific intent to release both his or her known and unknown claims, and
therefore specifically waives his or her rights under Section 1542 of the Civil
Code of California or other similar provisions of any other applicable law
(collectively, “Section 1542”), which reads as follows:


A - 4
 

--------------------------------------------------------------------------------





Exhibit 10.10



“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”


Employee understands and acknowledges the significance and consequence of this
Release and of such specific waiver of Section 1542, and expressly agrees that
this Agreement shall be given full force and effect according to each and all of
its express terms and provisions, including those relating to unknown and
unsuspected claims, demands, obligations and causes of action herein above
specified.


c.
Claims Not Released. This Release does not waive rights or claims under federal
or state law that Employee cannot waive by private agreement, including, but not
limited to those he or she may have under Sections 2800 and 2802 of the
California Labor Code, the Employee’s right to file a claim for unemployment
benefits, worker’s compensation benefits, claims under the Fair Labor Standards
Act, health insurance benefits under COBRA, or claims with regards to vested
benefits under a retirement plan governed by ERISA.



d.
Review and Revocation. In accordance with the Older Workers Benefit Protection
Act, Employee acknowledges and agrees this Agreement includes a waiver and
release of all claims that Employee have or may have under the ADEA. With
respect to the release of claims under the ADEA, Employee acknowledges that:



(i)
This Agreement is written in a manner calculated to be understood by Employee
and Employee understands it.



(ii)
The waiver and release of claims under the ADEA contained in this Agreement does
not cover rights or claims that may arise after the date on which Employee signs
this Agreement.



(iii)
This Agreement provides for consideration in addition to anything of value to
which Employee is already entitled.



(iv)
Employee is hereby advised to consult an attorney before signing this Agreement.




A - 5
 

--------------------------------------------------------------------------------





Exhibit 10.10

(v)
Employee has been granted twenty-one (21) days after receiving this Agreement to
decide whether or not to sign this Agreement. If Employee signs this Agreement
prior to the expiration of the twenty-one (21) day period, Employee does so
voluntarily and after having had the opportunity to consult with an attorney,
and Employee hereby waives the remainder of the twenty-one (21) day period.



(vi)
Employee has the right to revoke this Agreement within seven (7) days of signing
this Agreement, and this Agreement shall not be enforceable or effective until
the eighth (8th) day after he or she signs this Agreement (the “Effective
Date”).



(vii)
In the event this Agreement is revoked, this Agreement will be null and void in
its entirety, and Employee will not be entitled to the payments and benefits
provided in Section 2 of this Agreement. If Employee wishes to revoke this
Agreement, Employee must deliver written notice stating his or her intent to
revoke this Agreement to the Company’s ______________, on or before 5:00 p.m. on
the seventh (7th) day after the date on which Employee signed this Agreement.



5.
No Future Actions. To the extent permitted by law, Employee agrees that Employee
shall not encourage, cooperate in, or initiate any suit or action of any kind,
or voluntarily participate in same, individually or as a representative, witness
or member of a class, under contract, law or regulation, federal, state or
local, pertaining to any matter related to his or her employment with the
Company. Employee represents that he or she has not, to date, initiated (or
caused to be initiated) any such suit or action.



Employee agrees that if he or she, or anyone purporting to act on his or her
behalf or under any assignment of claims from Employee, hereafter commences any
suit arising out of, based upon, or relating to any of the claims released by
the Agreement or in any manner asserts against the Company and/or its
Affiliates, any of the claims released hereunder, then, to the maximum extent
permitted by law, Employee will pay to the Company and/or its Affiliates, as
applicable, in addition to any other damages caused to them thereby, all
attorneys’ fees incurred by the Company and/or its Affiliates, as applicable, in
defending or otherwise responding to said suit or claim.


The foregoing shall not apply if Employee is required to participate by legal
process or other requirement of applicable law, provided that Employee gives the
Company notice if legal process is served on the Employee; or to any challenge
by Employee to the validity of any release herein of ADEA claims or to any to
suit or action brought by Employee to assert such a challenge.



A - 6
 

--------------------------------------------------------------------------------





Exhibit 10.10

Additionally, nothing in this Release precludes Employee from participating in
any investigation or proceeding before any federal or state agency, or
governmental body, including, but not limited to, the Equal Employment
Opportunity Commission, the Securities and Exchange Commission, and/or the
Department of Justice. However, while Employee may file a charge, provide
information, or participate in any investigation or proceeding, by signing this
Release, Employee, to the maximum extent permitted by law, waives any right to
bring a lawsuit against the Company, and waives any right to any individual
monetary recovery in any such proceeding or lawsuit or in any proceeding brought
based on any communication by Employee to any federal, state or local government
agency or department.


6.
Cooperation with the Company. In addition, Employee shall, without further
compensation, cooperate with and assist the Company in the investigation of,
preparation for or defense of any actual or threatened third party claim,
investigation or proceeding involving the Company or its predecessors or
affiliates and arising from or relating to, in whole or in part, Employee’s
employment with the Company or its predecessors or affiliates for which the
Company requests Employee’s assistance, which cooperation and assistance shall
include, but not be limited to, providing truthful testimony and assisting in
information and document gathering efforts. In connection herewith, it is agreed
that the Company will use its reasonable best efforts to assure that any request
for such cooperation will not unduly interfere with Employee’s other material
business and personal obligations and commitments.



7.
Return of Company Property. Employee agrees he or she shall return to the
Company immediately upon termination of employment any building key(s), security
pass or other access or identification cards and any and all Company property in
his or her possession, including but not limited to any books, documents, credit
cards, computer equipment, software, mobile phones or data files. Employee
agrees to submit all expense accounts and to pay promptly the outstanding
balance on each corporate credit card that the Company previously issued to
Employee. Compliance with this Section is a condition precedent to the Company’s
obligation to provide the payments and benefits set forth in Section 2.



8.
Confidential Information. To the maximum extent permitted by law, Employee shall
not, without the Company’s written consent by an authorized representative, at
any time prior or subsequent to the execution of this Release, disclose, use,
remove or copy any Confidential Information, trade secret or proprietary
information he or she acquired during the course of his or her employment by the
Company. “Confidential Information,” for purposes of this Agreement, includes
any information not previously published or generally in the public domain.
Confidential Information, trade secrets and proprietary information includes
without limitation, any technical, actuarial, economic, financial, procurement,
provider, enrollee, customer, underwriting, contractual, managerial, marketing
or other information of any type regarding the business in which the Company is
engaged, but not including any previously published information or other
information generally in the public domain. Employee also agrees that he or she
shall not without the Company’s written consent by an authorized representative,
directly or


A - 7
 

--------------------------------------------------------------------------------





Exhibit 10.10

indirectly use the Company’s trade secret information, including but not limited
to customer lists, to solicit business of any customers of the Company (other
than on behalf of the Company). Employee acknowledges and agrees that any
“Invention,” including without limitation, any developments or discoveries by
Employee during the course of his or her employment with the Company through the
date of execution of this Release resulting in patents, lists of customers,
trade secrets, specialized know-how or other intellectual property useful in the
then-current business of the Company and any original works of authority are the
property of the Company and shall be used for the sole benefit of the Company.
If not previously assigned to the Company, Employee hereby assigns ownership of
any and all Inventions to the Company, provided, however, that the provisions of
this Agreement requiring assignment of Inventions to the Company do not apply to
any invention which qualifies fully under the provisions of California Labor
Code section 2870, which provides as follows:


“(a)
Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or
(2) Result from any work performed by the employee for the employer.
(b)
To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”



This provision shall supplement, but not limit or supersede any other agreement
between Employee and the Company concerning any Confidential Information or
other intellectual property.


9.
Non-Solicitation. In addition to any other part or term of this Release,
Employee agrees that he or she shall not, for a period of one (1) year from the
date of this Agreement, regardless of the reason for Employee’s termination of
employment, without the Company’s written consent by an authorized
representative, on his or her own behalf or on behalf of any other person,
either directly or indirectly, solicit, recruit, encourage or induce any
employee, agent, provider, vendor or independent contractor with whom Employee
became acquainted during the course of employment to terminate such a person’s
or entity’s relationship with the Company or to associate with a competitor of
the Company. The prohibitions of this paragraph are not intended to deny
employment opportunities within the Employee’s field of employment but are
limited only to those prohibitions necessary to protect the Company from unfair
competition.




A - 8
 

--------------------------------------------------------------------------------





Exhibit 10.10

10.
No Disparagement. Employee further agrees and acknowledges that in exchange for
the consideration identified in Sections 2 (a) and (b) above, he or she shall
not make any disparaging comments and/or statements to anyone either orally or
in writing about the Company and/or its employees.



11.
No Admission. Nothing contained herein shall be construed as an admission of any
wrongful act, including, but not limited to, violation of any contract, express
or implied, or any federal, state or local employment laws or regulations, and
nothing contained herein shall be used for any purpose except in proceedings
related to the enforcement of this Release.



12.
Arbitration of Disputes. If there is any dispute between the Company and the
Employee over the terms or obligations under this Release, that dispute shall be
resolved by binding arbitration before a single neutral arbitrator who shall be
a retired judge. The arbitration shall proceed in accordance with the
then-current Employment Rules of the American Arbitration Association. The
judgment of the arbitrator shall be final, binding and nonappealable, and may be
entered in any state or federal court having jurisdiction thereafter. The
arbitrator shall be bound to apply and follow the applicable state or federal
laws in reaching a decision in this matter. Any disagreement regarding whether a
dispute is required to be arbitrated pursuant to this Release shall be decided
by the arbitrator. The Federal Arbitration Act, 9 U.S.C. Sections 1-16, shall
govern the interpretation and enforcement of this paragraph.



Notwithstanding the above paragraph, the arbitration procedure shall not
prohibit Employee or the Company from seeking injunctive relief, including
without limitation, temporary or preliminary injunctive relief, through any
court of competent jurisdiction if such relief is not available or is not
available in a timely manner, through arbitration.


13.
Confidentiality. Employee represents and agrees that he or she will keep the
terms, amounts and facts of this Release completely confidential, and that he or
she will not hereafter disclose any information concerning this Release to
anyone except his or her immediate family, attorneys or accountants or taxing
authorities, except as may be required by law. Employee agrees that if Employee
discloses this Release to anyone in his or her immediate family, his or her
attorney(s), or his or her accountant(s), Employee will ensure that the
individual to whom Employee discloses the Agreement understands that he or she
is also subject to this confidentiality provision. Employee agrees that he or
she is liable for any breach of this provision by his or her immediate family,
attorney(s) or accountant(s), in the same manner and with the same consequences
as if the Employee himself/herself had breached this provision. This provision
shall not apply to any information that becomes generally known as a result of
disclosure by the Company.



14.
Severability. Should any part, term or provision of this Release be declared
and/or be determined by any court or arbitrator to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby, and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Release.




A - 9
 

--------------------------------------------------------------------------------





Exhibit 10.10

15.
Entire Agreement/No Oral Modification. This Release contains the entire
agreement between the parties hereto, and fully supersedes any and all prior
agreements or understandings between the parties hereto pertaining to the
subject matter hereof. There may be no modification of the terms of this Release
except in writing signed by the parties hereto.



16.
Opportunity to Consult with Counsel. Employee acknowledges that he or she has
had an opportunity to consult with and be represented by counsel of Employee’s
choosing in the review of this Release, that he or she has been advised by the
Company to do so, that the Employee is fully aware of the contents of the
Release and of its legal effect, that the preceding paragraphs recite the sole
consideration for this Release, and that Employee enters into this Release
freely, without duress or coercion, and based on the Employee’s own judgment and
wishes and not in reliance upon any representation or promise made by the
Company, other than those contained herein.



17.
Choice of Law. Except as otherwise stated herein, this Release shall in all
respects be interpreted, enforced and governed under the laws of the State of
California. The language of all parts of this Release shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties.



18.
Reformation. In the event any part, term or provision herein is not enforceable
including because its geographic scope, length or subject matter is determined
to be excessive, then such part, term or provision shall be reformed to the
minimum extent necessary to make such part, term or provision enforceable.



19.
Outplacement and Section 409A. To the extent that the outplacement services
provided under Section 2(a) and/or the continued health benefits payable under
Section 2(b) constitute non-exempt “nonqualified deferred compensation” (within
the meaning of Section 409A) that is subject to Section 409A, such benefits
shall be provided in a manner that complies with the requirements of Treasury
Regulation Section 1.409A-3(i)(1)(iv), including, without limitation, the
following conditions: (i) the benefits payable in Employee’s taxable year may
not affect such benefits that Employee is eligible to receive in another taxable
year of Employee; (ii) the reimbursement of expenses or provision of in-kind
benefits shall be made on or before the last day of Employee’s taxable year
following the taxable year in which the expense or obligation is incurred; and
(iii) such benefits shall not be subject to liquidation or exchange for another
benefit.



20.
Headings. The headings of the Sections of this Agreement are provided for
convenience only. They do not alter or limit, in any way, the text of any
Section of this Agreement.



21.
Acceptance and Expiration. Employee has up to twenty-one (21) calendar days from
the date he or she receives this document to consider and accept the terms of
this Release, but may accept it at any time within those twenty-one (21)
calendar days. Employee agrees that changes to the terms or form of this
Release, whether material or immaterial do not restart the running of the
twenty-one (21) day period. After twenty-one (21) calendar days have passed,
this offer will expire.


A - 10
 

--------------------------------------------------------------------------------





Exhibit 10.10







EMPLOYEE ACKNOWLEDGES BY SIGNING BELOW that (i) Employee has not relied upon any
representations, written or oral, not set forth in this Release; (ii) at the
time Employee was given this Release, Employee was informed in writing by the
Company that: (a) Employee had at least twenty-one (21) calendar days in which
to consider whether Employee would sign the Release; (b) Employee was advised to
consult with an attorney before signing the Release; and (c) Employee had seven
(7) calendar days to revoke this Agreement after signing it; (iii) Employee had
an opportunity to consult with an attorney and either had such consultations or
has freely decided to sign this Release without consulting an attorney; and (iv)
Employee executes this Release knowingly and voluntarily.


IN WITNESS WHEREOF, the parties hereto have executed this Release as of the
dates set forth below.




Employee                        Health Net, Inc.






By:         By:    ____________________________
Name:                        Name:
Title:




Dated:         Dated: ___________________________




NOTE: Please return your signed waiver and release to:    
Organization Effectiveness Unit
Attention: (Name, Title)
(Address, City, State, Zip Code)



A - 11
 